Citation Nr: 0601996	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  98-19 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic liver 
disorder on a direct or secondary basis.

2.  Entitlement to service connection for diabetes mellitus 
on a direct or secondary basis.

3. Entitlement to service connection for a chronic kidney 
disorder on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1983 to December 
1992.

This appeal is from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded the case in 
November 2003 for further development of the evidence.

The issues of entitlement to secondary service connection for 
chronic liver disorder and for diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The veteran does not have a chronic kidney disorder.




CONCLUSIONS OF LAW

1.  The veteran does not have kidney disease incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309(a) (2005).

2.  The veteran does not have current disability proximately 
due to or resulting from a service-connected disease or 
injury, either caused or aggravated by service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran filed the form initially required to obtain VA 
benefits.  No other form is specifically required to 
prosecute his claims.  38 U.S.C.A. § 5102 (West 2002.

The veteran filed her claim prior to enactment of the VCAA.  
VA initially obtained the veteran's service medical and VA 
medical records and upon adjudication found the veteran's 
claims not well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  An October 1998 statement of the case (SOC) informed 
her of the evidence considered, the laws applied and the 
deficiencies in the evidence of record.  VA letters of July 
2002 and February 2004 provided the veteran formal notice 
pursuant to the VCAA of the information and evidence 
necessary to substantiate her claim on both direct and 
secondary service connection theories of entitlement.  The 
letter 


informed her of her rights and of her and VA's respective 
duties to produce and obtain information and evidence 
necessary to substantiate the claims, including in the latter 
letter a specific request that the veteran submit any 
evidence in her possession.  The extent of development of the 
evidence that has post-dated the letters and the ample time 
afforded the veteran to produce additional evidence insures 
that she has not been prejudiced because the initial 
adjudication predated notice pursuant to the VCAA.  VA has 
discharged its notice duties in this case.

VA has obtained the evidence of which it has notice.  There 
has been no failure to obtain evidence of which it must 
notify the veteran.  VA has examined the veteran and obtained 
a medical opinion necessary to adjudicate the claim.  VA has 
discharged its duties to assist the veteran to prosecute her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (e) (2005).

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).



Disability resulting from or proximately due to a service-
connected disease or injury is service connected.  38 C.F.R. 
§ 3.310(a) (2005).  Service-connected disease or injury can 
either cause the claimed disability directly, or a service-
connected disease or injury can aggravated a condition it did 
not cause, resulting in additional disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In adjudicating entitlement to service-connection for VA 
compensation purposes, there are generally three basic 
criteria for a favorable decision: "(1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).

In this case, VA examined the veteran in March 2004.  The 
examiner reviewed the claims file and VA electronic medical 
records, noting those he felt pertinent to the question 
whether the veteran has a kidney disorder that began in 
service, resulted from exposure to chemical toxins in 
service, or began after service and caused or aggravated by a 
service-connected disease or injury.  In brief, the examiner 
found that the veteran does not have a chronic kidney 
disorder.

The Board's review of the claims file reveals no evidence of 
kidney pathology in service and essentially confirms the 
March 2004 examiner's conclusions.  Additionally, there was a 
negative KUB (kidney, ureter, bladder) scan in November 1995, 
a renal clinic note in October 1997 of removal of a benign 
bladder tumor in 1996, a computed tomography (CT) scan 
positive for nephrolithiasis in November 1997, and a March 
2004 CT scan that was negative for any kidney abnormality.

Notwithstanding the findings of kidney stones prior to the 
veteran's claim for service connection, the March 2004 
examiner's medical conclusion that veteran has no kidney 
disorder is dispositive of the claim.  Whatever acute 
conditions may have 


occurred in the past, entitlement to VA disability 
compensation requires the existence of a current disability.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) 
(service connection based on wartime service); Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) (service 
connection based on peacetime service).

In the absence of current kidney pathology, it is moot 
whether the veteran had kidney disease in service or whether 
there is a nexus between current disability and in-service 
kidney disease, or whether kidney disease results from 
exposure to toxic chemical in service, as the veteran asserts 
in one theory of entitlement.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Nor is there any basis to 
apply a statutory presumption of entitlement to service 
connection for kidney disease.  See 38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Likewise, in the absence of current kidney 
disability, the question whether current kidney disability is 
caused or aggravated by a service-connected disease or injury 
is moot.  38 C.F.R. § 3.310(a) (2005).

In sum, the claim for service connection for a kidney 
disorder including nephrolithiasis is denied for lack of a 
current diagnosis.


ORDER

Service connection for a kidney disorder including 
nephrolithiasis on direct or secondary bases is denied.


REMAND

A claim for secondary service connection includes two 
theories of entitlement: a service-connected disease or 
injury caused the claimed disorder, or it caused some 
increment of additional disability by aggravating a condition 
that service-connected disease or injury did not directly 
cause.  See 38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).

The November 2003 remand in this case requested a medical 
opinion about the etiology of the conditions for which the 
veteran seeks secondary service connection.  VA afforded the 
veteran examinations to answer the question as to the liver 
disease diabetes mellitus for which she claims entitlement to 
service connection.  Each examiner answered the question 
about the etiologic relationship between the claimed 
conditions and service and between the claimed conditions and 
other service-connected diseases and injuries.

In Allen the Board denied service connection for the claimed 
disabilities, finding "no etiological relationship" between 
the veteran's service-connected disease or injury and the 
subsequently developed conditions for which he sought 
secondary service connection.  7 Vet. App. at 449.  The Court 
commented, [I]t is a big stretch of the English language to 
construe the phrase "no etiological relationship between the 
veteran's [service-connected disability] and the subsequent 
onset of [the conditions for which secondary service 
connection is claimed] as encompassing aggravation . . .."  
Id.

In light of the Court's view of the distinction between a 
conclusion as to etiology and a conclusion as to aggravation, 
it becomes apparent that the November 2003 remand for medical 
opinions was, regrettably, incomplete.  An addendum to each 
examination report addressing the matter question of 
aggravation of the claimed disorders by service-connected 
diseases or injuries will complete the development as to this 
theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Obtain addenda to the March 2004 
diabetes mellitus examination report and 
to the March 2004 liver examination 
reports.

*	Provide the claims file to each 
examiner, respectively, if that 
examiner is available; otherwise 
obtain the addenda from another 
qualified physician or physicians.

*	Each addendum is to provide an 
opinion whether any of the 
veteran's service-connected 
diseases or injuries aggravated the 
veteran's diabetes mellitus or 
liver disorder.

*	If and only if the necessary 
medical opinions cannot be produced 
by review of the claims file and of 
the March 2004 examination reports, 
schedule the veteran for 
appropriate examinations to assist 
the reviewing physician or 
physicians in producing the 
opinions.

2.  Readjudicate the claims for secondary 
service connection for diabetes mellitus 
and for liver disorder, addressing 
specifically the question whether any 
service-connected disease or injury 
aggravates either claimed condition.  If 
any claim remains denied, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


